DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment received on 05/12/2021.
Allowable Subject Matter
Claims 43-62 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination the prior art neither anticipates nor renders obvious the claimed surgical apparatus comprising an end effector comprising an upper jaw and a lower jaw; an instrument shaft; a wrist assembly moveably connecting the end effector to the instrument shaft, wherein the wrist assembly is operable to articulate the end effector relative to the instrument shaft about two orthogonal axes relative to the instrument shaft, wherein the wrist assembly comprises an internal sheath having an inner passage, and wherein the internal sheath is flexible to bend with movement of the wrist assembly but does not move axially; a beam member arranged to translate within the upper jaw and the lower jaw, the beam member having a first portion for moveably coupling to the upper jaw and a second portion for moveably coupling to the lower jaw; and an actuation assembly comprising a pushing assembly and a pulling assembly, wherein the pulling assembly is configured to transfer tensile force to the beam member to translate the beam member proximally relative to the upper jaw and the lower jaw, wherein the pushing assembly is configured to transfer compressive force to the beam member to translate the beam member distally relative to the upper jaw and the lower jaw, wherein the actuation assembly extends through the inner passage, and wherein the internal sheath guides and constrains the actuation assembly during movement of the actuation assembly relative to the internal sheath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731